Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 06/24/2021, 03/14/2022 and 05/04/2022 have been considered.

       Allowable Subject Matter
4.	Claims 1-13 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
None of the prior art of record teaches or suggests a cartridge comprising a first holder positioned at one end portion of the casing in the first direction, a second holder positioned at the one end portion of the casing in the first direction, said second holder being separated from the first holder in a second direction crossing the electrical contact surface of the storage medium, said second holder being movable relative to the first holder and the second holder holding the electrical contact surface, and a spring being positioned between the first holder and the second holder.

    
    Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-   Sakai et al. [10,203,658] disclose a cartridge.

       Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        05/09/22